Citation Nr: 1443568	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  13-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


(The issue of entitlement to service connection for a left foot disability is the subject of a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  He served in the Army Reserve from September 1992 to January 1993 and the Army National Guard from January 1993 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2011, the Veteran submitted a new claim of entitlement to a TDIU.  The record shows that the RO previously denied a prior claim of entitlement to a TDIU in an April 2005 rating decision, and the Veteran did not timely appeal that determination.  A claim for a TDIU, even if previously and finally denied, constitutes a new claim.  Suttmann v. Brown, 5 Vet. App. 127, 136 (1993).

In April 2014, a hearing was held before the undersigned Veterans Law Judge regarding the issues of a higher initial rating for service-connected PTSD and entitlement to a TDIU.  The issue of entitlement to service connection for a left foot disability is the subject of a separate decision, as a different Veterans Law Judge held a hearing regarding that issue in November 2006.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has been manifested by total occupational and social impairment.

2.  The Veteran has been granted a 100 percent schedular rating for PTSD since December 18, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular disability rating for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  In the instant case, the Veteran's claims are being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Initial Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A November 2010 rating decision granted service connection for PTSD.  A 50 percent rating was assigned from December 2009.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria provide that a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

The evidence indicates that the Veteran's PTSD has been manifested by anxiety, intrusive thoughts, sleep disturbances, nightmares and auditory hallucinations.  

Treatment records and examination reports during the appeal period noted pressured speech.  His insight and judgment are adequate.  The Veteran denied suicidal or homicidal ideation.  The Veteran's hygiene was found to be adequate.  

Several records reflect complaints of auditory hallucinations.  In this regard, a September 2009 evaluation reflects that he reported visions of his deceased wife.  The Veteran also reported hallucinations in July 2010 and was voluntarily hospitalized at VA.  That report reflects that the Veteran complained of hallucinations which occurred after he consumed marijuana and alcohol.  The Veteran was diagnosed with substance-induced psychosis, cannabis dependence and polysubstance abuse.  A GAF score of 30 was assigned.   

Upon VA examination in October 2010, the Veteran was oriented to time, place and person.  His immediate, delayed and long-term work recall was fair to appropriate.  His prosody of speech was somewhat delayed, and the examiner noted that he had an absence of emotional expression.  His mood was friendly, and affect was blunted.  He exhibited fairly concrete reasoning abilities.  He denied homicidal or suicidal ideation.  He denied ritualistic or obsessive behaviors.  He reported ongoing auditory hallucinations, such as rattle snakes, machine gun fire and people talking that were not there.  The examiner assigned a GAF score of 40.  The examiner indicated that the Veteran's GAF score was so low due in part to auditory symptoms.  The examiner indicated that the report of auditory hallucinations were indicative of a thought disturbance.  The examiner stated that, given his ongoing history of mental health treatment, the symptoms were likely attributed to a previous diagnosis rather than a separate thought disorder.  The examiner noted that the Veteran's continued low score was indicative of his inability to maintain a job, lack of interpersonal relationships and social isolation.  The examiner opined that it is difficult to differentiate the effects of PTSD symptoms from those of other mental health conditions, and they seem to negatively reinforce one another.  

A VA examination dated in August 2011 indicates that the examiner assigned a GAF score of 55.  The Veteran reported difficulty interacting with people, multiple estranged relationships secondary to problems with anger, as well as problems with substance abuse.  The examiner noted that GAF scores in the past six months were 50, 55 and 55.  The examiner noted that there was more than one mental disorder diagnosed and opined that it was not possible to differentiate the symptoms attributable to each diagnosis.  The examiner noted that there was a lengthy history of alcohol and marijuana dependence.  The examiner stated that both alcohol and marijuana have known effect on mood and behavior.  The examiner could not resolve the symptoms due to PTSD and the symptoms related to substance use without resorting to speculation.  The examiner indicated that he could not provide an opinion regarding the impact of the Veteran's PTSD on his occupational function because the Veteran had not worked, nor attempted to obtain work, in between the current date and his former evaluation.  The Veteran reported that he dropped out of a horticulture program he was enrolled in because he had difficulty with computers and it was an online course.   

At the Board hearing, the Veteran testified that he had problems with school due to his anxiety and mood disorders.  He testified that he experienced hallucinations. The Veteran testified that he had visions up to five times a week.  He testified that he lived in seclusion.  He indicated that he did not participate in social activities.   

The Board notes that the Veteran has been diagnosed with various psychiatric disorders in addition to PTSD, including polysubstance abuse and cyclothymic disorder.  The 2010 and 2011 VA examinations concluded that it was not possible to differentiate symptoms attributable to the different diagnoses.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD.

During the appeal period, the Veteran has reported complaints of anxiety, sleep difficulty, auditory hallucinations, problems interacting with people and estranged relationships.  The Veteran has been unemployed throughout the initial rating period.   The Veteran is noted to be socially isolated and has reported and testified that he usually does not participate in social activities.  The 2010 VA examination establishes total occupational impairment due to PTSD symptoms.  The examiner indicated that the Veteran is unable to maintain a job.  The examiner also noted a lack of interpersonal relationships and social isolation.   Further, the GAF score of 40, which was assigned in 2010, is indicative of major impairment.  The evidence of record establishes symptomatology which most nearly approximates total occupational and social impairment.  Accordingly, the Board finds that an initial 100 percent rating for PTSD is warranted from December 18, 2009, the date of the grant of service connection. 

TDIU

VA will grant a TDIU when the service connected disabilities are rated less than total, but the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As a TDIU can only be awarded in cases where the schedular rating is less than total, there is no basis for awarding a TDIU.  38 C.F.R. § 4.16(a). 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU 
predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case. In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability resulting in unemployability.  There is no evidence suggesting that his service-connected residuals of right distal phalanx fracture have caused unemployability.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability.

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  In such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).






								(Continued on next page)


ORDER

An initial 100 percent disability rating for PTSD is granted, subject to regulations governing the payment of monetary benefits.

The appeal for entitlement to a TDIU has been rendered moot, and is dismissed.





______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


